389 U.S. 27 (1967)
UNITED STATES
v.
MERCANTILE TRUST CO. NATIONAL ASSOCIATION ET AL.
No. 87.
Supreme Court of United States.
Decided October 16, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI.
Solicitor General Marshall and Assistant Attorney General Turner for the United States.
James M. Douglas and William G. Guerri for appellee Mercantile Trust Co. National Association.
PER CURIAM.
The judgment is reversed and the case is remanded for further proceedings consistent with the opinion of this Court in United States v. First City National Bank of Houston, 386 U.S. 361.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.